Detailed Office Action
	The 5/9/2019 claim set has been entered and fully considered. Claims 1-16 are pending. The Examiner notes that a later claim set of 8/1/2019 is also present. However, it does not seem to be the latest version since the 5/9/2019 claim set is the amended one and is examined in this office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3 and 9-14 are objected to because of the following informalities:
In claims 1-3 and 9-14 the following abbreviations need to be spelled out: HDT, CA, CAP, CAB, and CAIB.  
Claim 1, line 3: replace “izod” with “Izod”.
Claim 1, line 8: replace “a spiral flow length or at least” with “a spiral flow length of at least”.
Claims 9-12, line 1: delete “any of”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite two limitation of ΔE (in claims 1 and 14) and L* color (in claim 1). These terms are not defined by the claim, the specification does not provide a standard and/or definition for them, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention as related to these two terms. It is not clear what specific properties these two terms delineate. Therefore, claims 1 and 14 and claim 1’s dependent claims 2-16 are indefinite and are rejected. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BUCHANAN (US-2005/0228084), hereinafter BUCHANAN. Note that the italicized text below are the instant claims.
Regarding claims 1 and 6, BUCHANAN discloses A shaped article comprising a polymer-based resin derived from cellulose {[abstract], [0012] note the use of cellulose, [0091] note making a shaped object}, 
wherein the polymer-based resin has an HDT of at least 95 ºC {[0122] note HDT of greater than 100ºC}, 
a bio-derived content of at least 20 wt % {[0059] note cellulose ester that is bio derived and is greater than 50 wt%}, 
a notched izod impact strength of greater than 80 J/m as measured according to ASTM D256 using a 3.2 mm thick bar that has been subjected to 50% relative humidity for 48 hours at 23 ºC {[0128] note the ASTM D256 that is used, [FIG. 8], [0022] note all the impact strengths are greater than 80},
flexural modulus of greater than 1900 MPa as measured according to ASTM D790 using a 3.2 mm thick bar that has been subjected to 50% relative humidity for 48 hours at 23 ºC {[0128] note ASTM D790, [Table 8] note some values of flexural modulus are greater than 1900 MPa}. 
Regarding the list of properties in claim 1 (“and has at least one of the following properties chosen from: flexural modulus of greater than 1900 MPa as measured according to ASTM D790 using a 3.2 mm thick bar that has been subjected to 50% relative humidity for 48 hours at 23 ºC; a spiral flow length or at least 3.0 cm, when the polymer-based resin is molded with a spiral flow mold with the conditions of a barrel temperature of 238 ºC, a melt temperature of 246 ºC, a molding pressure of 13.8 MPa, a mold thickness of 0.8 mm, and a mold width of 12.7 mm; a flex creep deflection of less than 12 mm, measured using a molded bar having dimensions of 5'' length, 0.5'' width, and 0.125'' thickness positioned horizontally on a fixture with a 4'' span, inside a dry oven for 68 hours at 90.degree. C. with a nominal 500 psi stress on the center of the span; a transmission of at least 70 measured according to ASTM D1003 using a 3.2 mm plaque after injection molding at a barrel set point of 249 ºC and a residence time of 5 min; a ΔE value of less than 25, using a 3.2 mm plaque after injection molding with a barrel temperature of 249 ºC and a residence time of 5 min; or an L* color of at least 85, measured according to ASTM E1348 using a 3.2 mm plaque after injection molding with a barrel temperature of 249 ºC and a residence time of 5 min”), and claim 6 (“wherein the polymer-based resin has at least 2 of the listed properties”), the Examiner acknowledges that this list of properties (except for flexural modulus) are not positively recited by BUCHANAN.
However, as disclosed above, BUCHANAN discloses the chemical composition with the recited HDT and impact strength values. Therefore, the claimed other listed properties (including 2 of them as recited in claim 6) would implicitly be achieved by BUCHANAN composition. “Products of identical composition cannot have mutually exclusive properties” {see MPEP 2112.01 (II)}. 
If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Examiner’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Regarding claims 2 and 3, BUCHANAN discloses wherein the polymer-based resin has an HDT in the range from 95 ºC to 140 ºC (claim 2), wherein the polymer-based resin has an HDT in the range from 100 ºC to 140 ºC {[Table 9] note entry 61}.
Regarding claims 4 and 5, BUCHANAN discloses wherein the polymer-based resin has a bio-derived content in the range from 20 wt % to 60 wt % (claim 4), wherein the polymer-based resin has a bio-derived content in the range from 40 wt % to 60 wt % (claim 5) {[0059] note the teaching on selection of ranges of cellulose ester (the bio portion), a range of 50 to 55 can be selected}.
Regarding claim 7, BUCHANAN discloses wherein the polymer-based resin contains less than 4 wt % of a plasticizer {[0063] note the teaching that ester of a polyol can be used as a plasticizer, [0066] note the teaching on selection of ranges of polyol ester and that a range of 1 can be selected (1 is both upper and lower end)}.
Regarding claims 8-13, BUCHANAN discloses wherein the polymer-based resin comprises a cellulose ester (claim 8), wherein the cellulose ester is chosen from CA, CAP, CAB or CAIB (claim 9),  wherein the cellulose ester is CAP (claim 10), wherein the CAP contains no plasticizer (claim 11), wherein the cellulose ester is CA (claim 12), wherein the CA contains plasticizer in an amount from 1 to 10 wt % (claim 13) {[0054] note the use of CA and CAP, [0159], [0163], [0169] note the teaching of unplasticized CAP, [0066] note that previously in [0054] it is taught that CA can be used and note the range of polyol ester plasticizer of 1-5 wt%}.
Regarding claim 14 limitation of “wherein the polymer-based resin is CAP, wherein the CAP has an HDT of at least 95 ºC, a bio-derived content of at least 40 wt %, a spiral flow length or at least 5.0 cm, when the polymer-based resin is molded with a spiral flow mold with the conditions of a barrel temperature of 238 ºC., a melt temperature of 246 ºC., a molding pressure of 13.8 MPa, a mold thickness of 0.8 mm, and a mold width of 12.7 mm; a flex creep deflection of less than 10 mm, measured using a molded bar having dimensions of 5'' length, 0.5'' width, and 0.125'' thickness positioned horizontally on a fixture with a 4'' span, inside a dry oven for 68 hours at 90.degree. C. with a nominal 500 psi stress on the center of the span; and a ΔE value of less than 25, using a 3.2 mm plaque after injection molding with a barrel temperature of 249 ºC and a residence time of 5 min” the Examiner showed that BUCHANEN teaches CAP (see claim 10), the required HDT value (see claims 1-3), and the bio-derived content (see claims 1, 4, and 5).
Therefore, and regarding the list of properties recited in claim 14, the Examiner submits that since BUCHANAN discloses the chemical composition with the recited HDT and bio derived content, the claimed listed properties would implicitly be achieved by BUCHANAN composition. “Products of identical composition cannot have mutually exclusive properties” {see MPEP 2112.01 (II)}. 
If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Examiner’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Regarding claim 15, BUCHANAN discloses wherein the shaped article can be chosen from injection molded articles, extrusion molded articles, rotational molded articles, compression molded articles, blow molded articles, injection blow molded articles, injection stretch blow molded articles, extrusion blow molded articles, sheet or film extrusion articles, profile extrusion articles, gas assist molding articles, structural foam molded articles, or thermoformed articles {[0106]}.
Regarding claim 16, BUCHANAN discloses wherein the shaped article can be chosen from transparent articles, see-through articles, thin-walled articles, technical articles, articles having high design specifications, intricate design articles, articles made from molds that are difficult to fill under typical molding operations or conditions, wearable articles, body contact articles, containers, food contact articles, household articles, general consumer products, packaging articles, medical articles, or components thereof {[0107] note teaching on making food bins}.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748